DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga (US 2001/0018640) in view of Radwan et al. (Why did the Robot Cross the Road? - Learning from Multi-Modal Sensor Data for Autonomous Road Crossing).
With regards to claim 1, Matsunaga discloses a method for operating a mobile robot, the method comprising:
traveling in a setting (Para. 0068 lines 2-8, "moving robot" "visual field"); and 
capturing data related to the setting via at least one first sensor (Para. 0068 lines 2-8, "distance image"); and 
preprocessing captured data to identify areas of interest corresponding to at least one segment of the setting and to produce preprocessed data (Para. 0077 lines 1-11, "compares" "assigns"); and 
identifying occlusion present in the preprocessed data (Para. 0079 lines 1-6, "clustering" "obstacle").  
Matsunaga does not explicitly teach traveling in an outdoor setting.
However, Radwan et al. discloses the similar concept of robot navigation on sidewalks and identifying obstacles that are present (I. Introduction: Para. 2 lines 1-10 and Para. 5 lines 7-9, III. Learning to cross the street: Para. 1 lines 13-17, "operating on sidewalks" "obstacles").  While Matsunaga discloses robot navigation and identifying obstacles in a setting, Radwan et al. teaches robot navigation and identifying obstacles in an outdoor setting.  In both cases, robot navigation and identifying obstacles are performed in a setting. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsunaga to replace the technique of traveling in a setting and capturing data related to the setting with traveling in an outdoor setting and capturing data related to the outdoor setting as taught by Radwan et al. since one of ordinary skill in the art would have been able to carry out such a substitution and the results from the substitution would be predictable to identify occlusions or obstacles present in a setting.
With regards to claim 3, the combination of Matsunaga and Radwan et al. discloses the method according to claim 1, wherein preprocessing captured data comprises segmenting the captured data, and wherein segmenting comprises dividing the captured data into a plurality of different area types (Matsunaga: Para. 0077 lines 1-11, 0079 lines 1-6, "assigns" "clustering").  
With regards to claim 14, Matsunaga discloses a system for operating a mobile robot comprising: 
a mobile robot configured to travel in settings (Para. 0068 lines 2-8, "moving robot" "visual field") and comprising at least one first sensor configured to capture data related to the outdoor settings (Para. 0068 lines 2-8, "distance image"); and 
at least one processing component (Para. 0046 lines 1-5, "computer") configured to: 
preprocess data captured by the at least one first sensor to identify areas of interest corresponding to at least one section of the setting, and to produce preprocessed data  (Para. 0077 lines 1-11, "compares" "assigns"); and 
identify occlusion present in the preprocessed data (Para. 0079 lines 1-6, "clustering" "obstacle").  
Matsunaga does not explicitly teach traveling in outdoor settings.
However, Radwan et al. discloses the similar concept of robot navigation on sidewalks and identifying obstacles that are present (I. Introduction: Para. 2 lines 1-10 and Para. 5 lines 7-9, III. Learning to cross the street: Para. 1 lines 13-17, "operating on sidewalks" "obstacles").  While Matsunaga discloses robot navigation and identifying obstacles in a setting, Radwan et al. teaches robot navigation and identifying obstacles in an outdoor setting.  In both cases, robot navigation and identifying obstacles are performed in a setting. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsunaga to replace the technique of traveling in a setting and capturing data related to the setting with traveling in an outdoor setting and capturing data related to the outdoor setting as taught by Radwan et al. since one of ordinary skill in the art would have been able to carry out such a substitution and the results from the substitution would be predictable to identify occlusions or obstacles present in a setting.
With regards to claim 18, the combination of Matsunaga and Radwan et al. discloses the method according to claim 1, wherein the at least one first sensor comprises at least one of a visual camera and a time-of-flight (ToF) sensor and the captured data comprises a plurality of frames captured by the at least one first sensor (Matsunaga: Para. 0068 lines 2-8, "CCD cameras").  
With regards to claim 19, the combination of Matsunaga and Radwan et al. discloses the method according to claim 1, wherein traveling in the outdoor setting comprises the mobile robot travelling on a pedestrian pathway  (Radwan et al.: I. Introduction: Para. 2 lines 1-10 and Para. 5 lines 7-9, III. Learning to cross the street: Para. 1 lines 13-17, "operating on sidewalks").  
Claim(s) 2, 4, 5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga (US 2001/0018640) in view of Radwan et al. (Why did the Robot Cross the Road? - Learning from Multi-Modal Sensor Data for Autonomous Road Crossing) and further in view of Ross et al. (US 2017/0240096).
With regards to claim 2, the combination of Matsunaga and Radwan et al. discloses the method according to claim 1.
The combination of Matsunaga and Radwan et al. does not explicitly teach further comprising comparing preprocessed data with stored map data indicative of the at least one segment of the outdoor setting to identify occlusion present in the preprocessed data.  
However, Ross et al. discloses the concept of comparing preprocessed data with stored map data indicative of a segment of an outdoor setting to identify occlusion present in the preprocessed data in order to allow the system to react accordingly (Para. 0041 lines 1-4, 0042 lines 1-12, 0083 lines 14-23, "database" "compare" "identify obstacles" "react"). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the concept of comparing preprocessed data with stored map data indicative of a segment of an outdoor setting to identify occlusion present in the preprocessed data as taught by Ross et al. into the method of the combination of Matsunaga and Radwan et al.  The motivation for this would be to more specifically identify the occlusion to allow the robot to react accordingly while traveling.
With regards to claim 4, the combination of Matsunaga, Radwan et al., and Ross et al. discloses the method according to claim 2, wherein the stored map data comprises traffic road data and wherein the stored map data further comprises a road difficulty parameter for each road (Ross et al.: Para. 0042 lines 1-12, 0083 lines 14-23, "current sub-map" "characteristics of intersections").  
With regards to claim 5, the combination of Matsunaga, Radwan et al., and Ross et al. discloses the method according to claim 2, wherein comparing the preprocessed data with the stored map data comprises projecting the stored map data onto coordinates of the preprocessed data (Ross et al.: Para. 0041 lines 1-4, 0042 lines 1-12, 0083 lines 14-23, "compare").  
With regards to claim 15, the combination of Matsunaga and Radwan et al. discloses the system according to claim 14.
The combination of Matsunaga and Radwan et al. does not explicitly teach further comprising a memory component configured to store map data indicative of the outdoor settings; and wherein the processing component is further configured to compare the preprocessed data with the stored map data. 
However, Ross et al. discloses the concept of a database storing map data indicative of the outdoor settings, and comparing preprocessed data with the stored map data to identify occlusion present in the preprocessed data in order to allow the system to react accordingly (Para. 0041 lines 1-4, 0042 lines 1-12, 0083 lines 14-23, "database" "compare" "identify obstacles" "react"). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the concept of a database storing map data indicative of the outdoor settings, and comparing preprocessed data with the stored map data to identify occlusion present in the preprocessed data as taught by Ross et al. into the system of the combination of Matsunaga and Radwan et al.  The motivation for this would be to more specifically identify the occlusion to allow the robot to react accordingly while traveling.
Claim(s) 7, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga (US 2001/0018640) in view of Radwan et al. (Why did the Robot Cross the Road? - Learning from Multi-Modal Sensor Data for Autonomous Road Crossing) and further in view of Sakai et al. (US 2017/0369051).
With regards to claim 7, the combination of Matsunaga and Radwan et al. discloses the method according to claim 1.
The combination of Matsunaga and Radwan et al. does not explicitly teach wherein identifying the occlusion comprises assigning an occlusion score to each potential detected occlusion; and comparing the occlusion score with a predetermined occlusion threshold and keeping occlusions with a score above the predetermined occlusion threshold. 
However, Sakai et al. discloses assigning an occlusion score to each potential detected occlusion (Para. 0057 lines 1-17, 0058 lines 1-10, 0080 lines 1-5, "occlusion status"), comparing the occlusion score with a predetermined occlusion threshold, and keeping occlusions with a score above the threshold (Para. 0059 lines 1-10, 0060 lines 1-8, 0065 lines 1-14, 0067 lines 1-21, 0081 lines 1-11, "threshold") in order to better control the navigation of the robot (Para. 0061 lines 1-18, "avoid a collision with the heavily occluded obstacle").  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the technique of assigning an occlusion score to each potential detected occlusion, comparing the occlusion score with a predetermined occlusion threshold, and keeping occlusions with a score above the threshold as taught by Sakai et al. into the method of the combination of Matsunaga and Radwan et al.  The motivation for this would be to better control the navigation of the robot.
With regards to claim 8, the combination of Matsunaga, Radwan et al., and Sakai et al. discloses the method according to claim 7, further comprising running a neural network-based algorithm on a combination of the preprocessed data and stored map data and wherein the neural network-based algorithm is run on occlusions with an occlusion score above the predetermined occlusion threshold (Sakai et al.: Para. 0047 lines 1-4, 0061 lines 1-9, 0065 lines 1-14, 0081 lines 1-17, "artificial or computational intelligence algorithms" "neural network").
With regards to claim 10, the combination of Matsunaga and Radwan et al. discloses the method according to claim 1.  
The combination of Matsunaga and Radwan et al. does not explicitly teach further comprising identifying a type of occlusion present in the preprocessed data.  
However, Sakai et al. discloses further comprising identifying a type of occlusion present in preprocessed data (Para. 0065 lines 1-8, 0081 lines 8-11, "nature of an obstacle candidate") in order to better determine the navigation of the robot (Para. 0070 lines 1-9, 0082 lines 1-3, "driving maneuver" "classification").
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include identifying a type of occlusion present in the preprocessed data as taught by Sakai et al. into the method of the combination of Matsunaga and Radwan et al.  The motivation for this would be to better determine navigation of the robot.
With regards to claim 11, the combination of Matsunaga, Radwan et al., and Sakai et al. discloses the method according to claim 10, further comprising executing an action, wherein said action is selected based on the type of occlusion (Sakai et al.: Para. 0061 lines 1-11, 0070 lines 1-9, 0082 lines 1-3, "appropriate driving maneuver").
Claim(s) 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga (US 2001/0018640) in view of Radwan et al. (Why did the Robot Cross the Road? - Learning from Multi-Modal Sensor Data for Autonomous Road Crossing) and further in view of Kang et al. (Augmenting Self-Driving with Remote Control: Challenges and Directions).
With regards to claim 12, the combination of Matsunaga and Radwan et al. discloses the method according to claim 1.  
The combination of Matsunaga and Radwan et al. does not explicitly teach further comprising contacting a remote operator terminal if the identified occlusion exceeds a predetermined parameter.  
However, Kang et al. discloses the concept of contacting a remote operator terminal in a case an identified blockage or occlusion exceeds a predetermined parameter in order to provide an economic and safe backup of self-driving systems (2.3 Why Remote Control: Para. 1 lines 1-11, 3.2 Perception Module Design: Para. 1 lines 3-16, "road blockage" "fails" "transfers the control to remote human operator").
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the concept of contacting a remote operator terminal in a case an identified blockage or occlusion exceeds a predetermined parameter as taught by Kang et al. into the method of the combination of Matsunaga and Radwan et al.  The motivation for this would be to provide an economic and safe backup of the mobile robot.
With regards to claim 13, the combination of Matsunaga, Radwan et al., and Kang et al. discloses the method according to claim 12, further comprising the remote operator terminal assuming control of the mobile robot after being contacted (Kang et al.: 2.3 Why Remote Control: Para. 1 lines 1-11, 3.2 Perception Module Design: Para. 1 lines 3-16, "take over the control").
With regards to claim 16, the combination of Matsunaga and Radwan et al. discloses the system according to claim 14.
The combination of Matsunaga and Radwan et al. does not explicitly teach further comprising a remote operator terminal, and wherein the remote operator terminal is configured to assume control of the mobile robot when contacted upon detecting an occlusion exceeding a certain predetermined threshold.
However, Kang et al. discloses the concept of a remote operator terminal, where the  remote operator terminal assumes control of the mobile robot when contacted upon detecting an occlusion exceeding a certain predetermined threshold in order to provide an economic and safe backup of self-driving systems (2.3 Why Remote Control: Para. 1 lines 1-11, 3.2 Perception Module Design: Para. 1 lines 3-16, "road blockage" "fails" "transfers the control to remote human operator").
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the concept of a remote operator terminal, where the  remote operator terminal assumes control of the mobile robot when contacted upon detecting an occlusion exceeding a certain predetermined threshold as taught by Kang et al. into the system of the combination of Matsunaga and Radwan et al.  The motivation for this would be to provide an economic and safe backup of the mobile robot.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (US 2017/0240096) in view of Radwan et al. (Why did the Robot Cross the Road? - Learning from Multi-Modal Sensor Data for Autonomous Road Crossing).
With regards to claim 20, Ross et al. discloses a method for operating a mobile robot, the method comprising 
the mobile robot traveling on a pathway (Para. 0021 lines 2-8, "AV" "geographic region"); 
the mobile robot capturing depth sensor images with at least one depth sensor (Para. 0025 lines 5-8, 0026 lines 6-9, 0040 lines 6-12, "stereo cameras" "image data"); 
identifying objects in the depth sensor images (Para. 0042 lines 1-12, 0045 lines 7-11, "obstacles"); 
comparing captured images with stored map data to identify at least one predetermined road (Para. 0042 lines 1-7, 0045 lines 7-11, "compare" "crosswalks"); and 
detecting occlusion by at least one identified object on a path of the mobile robot between the mobile robot and the at least one predetermined road (Para. 0042 lines 1-12, 0045 lines 7-11, "obstacles").
Ross et al. does not explicitly teach the mobile robot traveling on a pedestrian pathway.
However, Radwan et al. discloses the similar concept of robot navigation on sidewalks and identifying obstacles that are present (I. Introduction: Para. 2 lines 1-10 and Para. 5 lines 7-9, III. Learning to cross the street: Para. 1 lines 13-17, "operating on sidewalks" "obstacles").  While Ross et al. discloses robot navigation and identifying obstacles on a pathway, Radwan et al. teaches robot navigation and identifying obstacles on a sidewalk – pedestrian pathway.  In both cases, robot navigation and identifying obstacles are performed on a pathway. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ross et al. to replace the technique of traveling on a pathway and capturing data related to the pathway with traveling on a pedestrian pathway and capturing data related to the pedestrian pathway as taught by Radwan et al. since one of ordinary skill in the art would have been able to carry out such a substitution and the results from the substitution would be predictable to identify occlusions or obstacles present on a pathway.
Allowable Subject Matter
Claims 6, 9, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 6, Ross et al. (US 2017/0240096) discloses a road difficulty parameter for each road, however, there is no mention of where comparing the preprocessed data with the stored map data further comprises identifying traffic roads with the road difficulty parameter exceeding a threshold in the preprocessed data.
With regards to claim 9, Allard et al. (DE 112006003007) discloses filtering a point cloud to remove relevant obstacle data with a position beyond a given distance from the robot, however, that is not the same as computing a distance range between the mobile robot and the occlusion and discarding the occlusion if a minimum possible distance between the mobile robot and the identified occlusion is above a predetermined threshold.
With regards to claim 17, Ishii (JP 3585071) discloses infinity points and obstacles, however, there is no mention of where the stored map data further comprises infinity points and where comparing the preprocessed data with the stored map data further comprises identifying a position of infinity points in the preprocessed data.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766. The examiner can normally be reached 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL WANG/Primary Examiner, Art Unit 2662